On Application For Rehearing.
Per Curiam:
We observe that the language of our opinion, holding that “no lien or claim for street paving exists until the work be finished and accepted and a certificate be issued therefor, ’ ’ conflicts with a prior decision of this Court in Louisiana Improvement Co. vs. Macheca, 3 Court of Appeal 71, 77, holding that “the claim of the paving contractor, though enforceable only upon registry, was still a complete burden on the property, operating as a lien thereon from the instant the contract between.the city and the contractor was perfected.”
„ And accordingly the language of the opinion in this case is modified to accord with the former opinion.
On the other hand it was also held in that case that it sufficed in order to preserve such lien that it should 'be registered “in the manner and within the time prescribed by law” (Const., 1898), i. e., within 60 days after the paving certificate be issued (Act 59 of 1908, p. 74). See page 74 of the opinion.
And this was summarized as establishing that “where property is sold after contract for paving is perfected but prior to the registry of the certificate * * * the vendee escapes the charge resting on the property, and his vendor must protect him under the warranty clause of the act of sale.” See page 75 of the opinion; and see, also, Barber Asphalt Paving Co. vs. Standard Brewing Co., 7 Court of App., 376.
*' Hence this modification of our opinion in no way affects but on the contrary, fully warrants, the proposition which-we ' sought to-establish, to-wit, that the paving con*198tractor’s right of action was not affected by the fact that nothing had been registered against the property nntil after the certificate issued and that it is only a matter of warranty between vendor and vendee.
Opinion and decree, May 19th, 1913.
Writ denied, July 1st, 1913.
We make this modification on our own initiative, and for the purpose of preserving uniformity in our decisions.
■ The applications for rehearing are on other grounds, fully considered in our opinion, to which we adhere in all respects except as above.
Both applications for rehearing are refused.